       Case
MIE (Rev.        2:21-cv-11165-AJT-DRG
          9/09) Order Regarding Reassignment of Companion CaseECF
                                                               - Civil   No. 4, PageID.34 Filed 07/06/21 Page 1 of 1



                                                    UNITED STATES DISTRICT COURT
                                                    EASTERN DISTRICT OF MICHIGAN

Andrew Hawkins, et al,


                      Plaintiff(s),                                           Case No. 21-11165

v.                                                                            Honorable Stephanie Dawkins Davis

Flagstar Bank                                                                 Magistrate Judge Anthony P. Patti


                      Defendant(s).
                                                                         /

                                ORDER REGARDING REASSIGNMENT OF COMPANION CASE

         This case appears to be a companion case to Case No.            21-10657      . Pursuant to E.D. Mich LR
83.11, the Clerk is directed to reassign this case to the docket of the Honorable Arthur J. Tarnow
and Magistrate Judge David R. Grand                       .


                                                                              s/Stephanie Dawkins Davis
                                                                              Stephanie Dawkins Davis
                                                                              United States District Judge

                                                                              s/Arthur J. Tarnow
                                                                              Arthur J. Tarnow
                                                                              United States District Judge




           Pursuant to this order, case assignment credit will be given to the appropriate Judicial Officers.
           Case type: CIVIL

        If the District Judge assigned to the companion case is located at another place of holding court, the office
code will be changed accordingly.


Date: July 6, 2021                                                           s/ S Schoenherr
                                                                             Deputy Clerk

cc:     Parties and/or counsel of record
        Honorable Arthur J. Tarnow
